NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 08a0407n.06
                                  Filed: July 7, 2008

                                             No. 07-4110

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

DEBORAH GUTHRIE, o/b/o BERNARD COE
(deceased),

          Plaintiff-Appellant,                              ON APPEAL FROM THE
                                                            UNITED STATES DISTRICT
v.                                                          COURT FOR THE NORTHERN
                                                            DISTRICT OF OHIO
MICHAEL J. ASTRUE, Commissioner of Social
Security,

          Defendant-Appellee.




                                                        /

Before:          MARTIN and GRIFFIN, Circuit Judges, and GIBSON,* Senior Circuit Judge.

          PER CURIAM. Deborah Guthrie challenges the administrative law judge’s ruling denying

her deceased husband, Bernard Coe, disability benefits for the time period from June 18, 2000 to

September 5, 2004.

          The district court affirmed the denial of Coe’s benefits, citing the substantial evidence in

support of the administrative law judge’s finding that Coe had only a mild impairment and that Coe

could perform a full range of sedentary work, which qualified him for a significant number of jobs.

We agree with the magistrate judge that the administrative law judge’s findings and inferences were



          *
        The Honorable John R. Gibson, Senior Circuit Judge for the Eighth Circuit of the United
States Court of Appeals, sitting by designation.
reasonably drawn from the record and supported by substantial evidence. Accordingly, we affirm

on the basis of the magistrate judge’s opinion.